Citation Nr: 1016343	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from October 1977 to 
December 1980 and then was a member in the United States Army 
Reserve until 1989.  There is no allegation that the back 
disorder is related to the Reserve membership.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
February 2007 the Board remanded the claim for development 
that included a VA examination to determine the etiology of 
any currently diagnosed back disorder found to be present.  
Although the examination was scheduled, he failed to report.  
In a March 2009 Board decision, it was concluded that it was 
not clear as to whether he was informed as to the examination 
date (due to the fact that his address changed circa the time 
of the evaluation).  Thus, the Board remanded the claim again 
for a contemporaneous examination.  The VA examination was 
conducted in July 2009, and the claim has now been returned 
for further appellate consideration.  

In a March 2009 statement, appellant appears to raise a claim 
concerning negligence in VA treatment.  The claim for 
benefits under 38 U.S.C.A. § 1151 should be addressed by the 
RO as appropriate.


FINDINGS OF FACT

1.  A chronic disorder of the lower back, mild disc space 
narrowing at L5-S1 with degenerative joint disease (DJD) and 
degenerative disc disease (DDD), was not shown in service, 
and did not become manifest until many years after discharge 
from service.

2.  The Veteran's low back disc space narrowing at L5-S1 with 
DJD and DDD, was not shown in service, nor is it related to 
any incident of service by the weight of the clinical 
evidence on file.


CONCLUSION OF LAW

Mild disc space narrowing at L5-S1 with DJD and DDD was not 
incurred in or aggravated by military service and DJD may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in March 2004, 
May 2006, November 2006, August 2007, and May 2009) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  Specifically, a VA examination was 
conducted in July 2009 to determine the etiology of currently 
diagnosed low back disorder.  The examiner reviewed the 
claims file and based her decision on review of the file, his 
medical history, and physical examination.  The Board has 
determined that the evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

The Board notes that a medical report pertaining to another 
Veteran was added to the claims file in January 2009.  This 
document was submitted to VA by a private attorney.  
Subsequently, the Veteran was contacted by VA in June 2009 as 
noted in VA FORM 119.  The Veteran was asked if he had a 
private attorney as a representative.  He indicated that he 
did not.  It is noted that the Veteran is represented by The 
American Legion.  That organization submitted a written brief 
presentation in March 2010 in which they pointed out that 
this medical report as provided by a registered nurse 
pertained to a different Veteran.  They argued that 
additional attempt should be made to obtain private records 
regarding the current claim.  However, to the Board, it 
appears clear that this medical record by a registered nurse 
was added to the current claim by mistake, and there is no 
indication that there are other private medical records 
pertaining to the actual Veteran whose claim is currently on 
appeal that have not already been added to the file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

Review of the service treatment records (STRs) reflects that 
upon enlistment examination in May 1977, the Veteran reported 
recurrent back pain.  In October and November 1977 and from 
March to June 1978, the Veteran complained of recurring 
radiating lower back pain.  It was noted on at least one 
occasion (October 1977) that his back pain had begun in 3 
months earlier.  The records also reveal that in October 1980 
the Veteran was hit in the left flank with a baseball bat and 
sustained a renal contusion to the left kidney.  It was also 
noted, in June 1980, that he had been involved in a motor 
vehicle accident in 1977 which had caused him low back pain.  
The diagnosis was low back pain secondary to increased 
lordosis.  

On a report of medical history completed in November 1980, 
the Veteran checked yes to having recurrent back pain and the 
examiner said it was due to the Veteran's renal contusion 
secondary to an assault in October 1980.  When examined that 
day, the Veteran was noted to have a renal and left flank 
contusion due to the assault with a baseball bat with 
subsequent flank pain since.  

The post service VA medical records indicate that in July 
2001, the Veteran had a cyst removed from his mid lower 
lumbar area.  The VA medical records reflect complaints of 
chronic low back pain.  A September 2001 VA surgical progress 
record indicates that the Veteran was seen for follow up of 
complaints of intermittent low back and groin pain that 
shifted from left to right.  It was noted that imaging 
reports showed satisfactory vertebral height and alignment 
and disc spaces were normal.  The Veteran reported some 
hesitation while urinating and a history of trauma to the 
back with kidney contusion was noted.  The surgeon noted that 
there was no problem with the Veteran's vertebrate and no 
diagnosis was provided.

Results of a magnetic resonance image (MRI) of the Veteran's 
lumbar spine performed in June 2004 include an impression of 
L4-L4 disc degeneration and mild diffuse disc bulge.  There 
was no significant canal stenosis.  There was L5-S1 minimal 
diffuse disc bulge, bilateral facet arthropathy.

In a September 2004 unappealed decision, the RO declined to 
find that new and material evidence was received to reopen 
the Veteran's claim for service connection for residuals of a 
left renal contusion.

X-rays of the Veteran's lumbar spine taken in July 2005 were 
negative aside from minimal degenerative changes of the SI 
joints and acetabulum.  July and November 2005 VA discharge 
summaries include a diagnosis of chronic back pain.

As noted earlier, the Board remanded the claim in February 
2007 for additional VA examination to determine the etiology 
of any currently diagnosed back disorder found to be present, 
other than that associated with the residuals of the left 
renal contusion, if any.  After the Veteran failed to report, 
it was determined by the Board in a March 2009 remand that 
additional attempt to schedule the examination should be 
accomplished.  The requested examination was conducted in 
July 2009.  

The report of the VA examination in July 2009 reflects that 
the examiner reviewed the claims file.  She noted that the 
Veteran claimed that his back disorder originated in 1980.  
He reported a history of being struck with a bat by another 
soldier and this resulted in a fractured kidney on the left 
side.  He was hospitalized and on bed result.  His military 
occupational specialty (MOS) was changed from mechanic to 
supply clerk after this incident to prevent heavy lifting.  
Then in 2005, while at a VA facility, he fell when he stepped 
into some water on the floor.  He reported that he fell 
directly on his low back.  The examiner noted that she 
reviewed records from the VA facility and they showed that 
the Veteran had a history of a car accident in 1986 and 
during that time, his liver was lacerated and surgical repair 
was done.  He also had a history of umbilical hernia and had 
had two surgeries in 2001.  One was for his umbilical hernia, 
and the other was to remove a spine cyst.  

The VA examiner reviewed the Veteran's claims file and gave a 
detailed history of his inservice treatment (already 
summarized).  X-rays of the lumbar spine from July 2009 
showed mild disc space narrowing at L5-S1.  After complete 
review of the Veteran's claims file, his history, and 
physical exam, to include X-rays, the examiner stated that 
the Veteran had low back pain which was likely mechanical in 
origin.  This was possibly related to early degenerative 
joint disease (DJD) and degenerative disc disease (DDD).  The 
history of his back being struck with a bat in the military 
was not evident with current findings.  She also noted that 
the Claimant had a history of motor vehicle accidents before 
and after military service.  Thus, prior to military service, 
his back pain was a known issue.  

The examiner added that the Veteran's current findings were 
not striking, and his physical exam did not prove consistent.  
Neurological pathology was not suggested as his subjective 
report and neurological examination did not match.  His 
present low back pain issues would require mere speculation 
to correlate them to either an injury in the military or at 
the VA facility where he apparently had an unobserved fall in 
2006.  Current back pain was likely secondary to his non-
service related vehicle accidents or simply the findings 
found with many individual of his age.  She also stated that 
she would not be able to suggest that his military service 
caused any chronic aggravation to his back without resorting 
to mere speculation for the same rationale.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis (DJD) to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

After reviewing the record, the Board finds the claim of 
service connection for a lumbar disorder must be denied.

The evidence of record reflects that while the Veteran had 
recurrent back complaints during service, but at time of 
separation, no actual chronic lumbar spine disorder was 
diagnosed.  Specifically, in late 1980, his complaints of 
back pain were noted to be secondary to his renal contusion.  
Many years later in 2001, the Veteran had additional low back 
complaints and a cyst was removed from his mid lower back.  
And, in 2004, MRI showed L4-L4 disc degeneration and mild 
diffuse disc bulge.  Current findings of the lower back 
include mild disc space narrowing at L5-S1.  

In this case, the medical evidence of record simply does not 
demonstrate that the Veteran's low back disorders, to include 
DJD and DDD, were incurred during service or for many years 
thereafter.  The Veteran's STRs, at most, document, only that 
the Veteran experienced some lower back symptoms that caused 
him low back pain during active service which were either the 
result of his inservice renal contusion or from a preservice 
vehicle accident.  Moreover, VA examiner in 2009 opined that 
this condition is not related to active service.  It is also 
noted that the appellant was a member of the Reserve after 
his active duty.  Review of the available Reserve records 
fails to reveal any limitation in his duties secondary to 
back problems.

Thus, the uncontradicted competent medical evidence of 
record, consisting in pertinent part, of the VA examination 
report from July 2009 indicates that the Veteran's lumbar 
spine conditions were not incurred in service and were not 
clinically demonstrated until many years after service.  
These conditions have not been medically linked to military 
service in any way.  As indicated by the 2009 VA examiner, it 
would be speculative to find such a causal connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of service connection, and 
the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there 
is no evidence of record that he has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


